FILED
                              NOT FOR PUBLICATION                           NOV 19 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT

SEROZH NAZARI,                                    No. 12-73813

                Petitioner,                       Agency No. A098-463-029

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

                Respondent.


                         On Petition for Review of Order of the
                            Board of Immigration Appeals

                              Submitted November 6, 2015**
                                  Pasadena, California

Before: GRABER and GOULD, Circuit Judges, and DANIEL,*** Senior District
        Judge.

      Petitioner Serozh Nazari, a native and citizen of Iran, seeks review of a

decision of the Board of Immigration Appeals (“BIA”): its dismissal of his appeal



      *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
          ***
           The Honorable Wiley Y. Daniel, Senior United States District Judge for
the District of Colorado, sitting by designation.
of a removal order denying his applications for asylum, withholding of removal,

and protection under the Convention Against Torture. Reviewing for substantial

evidence the BIA’s dismissal of Petitioner’s appeal, Ahmed v. Keisler, 504 F.3d
1183, 1191 (9th Cir. 2007), we deny the petition.

      1. Substantial evidence supports the BIA’s conclusion that Petitioner firmly

resettled in Germany, where he was granted asylum and received an unlimited

residency permit.

      2. Substantial evidence supports the BIA’s conclusion that the harm

Petitioner suffered in Germany did not rise to the level of past persecution and that

Petitioner did not establish a well-founded fear of future persecution or a

likelihood of torture.

      Petition DENIED.




                                          2